WATSON, Judge.
This suit was consolidated for trial and appeal from Andrew v. State Farm Mutual Automobile Insurance Company et al., docket No. 5005, 316 So.2d 883, a matter arising out of the same collision.
Plaintiff herein, John White, received a judgment in the trial court against the driver of the vehicle in which he was riding, Adam Andrew, and Andrew’s liability insurer, Travelers Insurance Company, in the sum of $7,360.37. His claim against the driver of the other vehicle, William R. Lewis, and Lewis’ insurer, State Farm Mutual Automobile Insurance Company, was dismissed.' In White’s case an order was signed on July 11, 1973 dismissing the claim against Lewis, (but not as to Lewis’ insurer), as of non-suit and without prejudice, on plaintiff’s motion. However, this dismissal was not reflected by the judgment of the trial court. Defendants, Adam Andrew and Travelers, as well as plaintiff White, have appealed from the judgment of the trial court, all contending that the trial court erred in dismissing the claim against William R. Lewis and State Farm. Defendants Andrew and Travelers also contend that the trial court erred in finding Andrew negligent. There is no contention by plaintiff White on appeal as to the adequacy of the award.
For the reasons assigned in Andrew v. State Farm Mutual Automobile Insurance Company et al., docket No. 5005, 316 So.2d 883, we find no manifest error in the trial court’s holding that the accident occurred as a result of Adam Andrew’s negligence and that William R. Lewis was not negligent. Therefore, the judgment of the trial court dismissing plaintiff’s suit against State Farm Mutual Automobile Insurance Company is affirmed. We will amend the dismissal as to Lewis to be as of nom-suit and without prejudice.
For the foregoing reasons, the judgment of the trial court is affirmed, except that it is amended to show that John White’s claim against William R. Lewis is dismissed without prejudice pursuant to the order of July 11, 1973.
All costs of this appeal are taxed against appellants.
Affirmed.